DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 14, and 16-18 as well as the addition of claims 19 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 14, the claims have been amended to recite that at least one flow channel of the plurality of integrals flow channels differs from “a similar at least one flow channel of the plurality of integral flow channels” rendering the claim indefinite.  It is unclear whether the term “a similar” introduces a distinction between the plurality of integral flow channels.  What is 
Claims 2-13 and 15-20 depend upon claims 1 and 14 and are therefore also rejected.
Claim 20 recites the limitation that “the flow paths of the plurality of integral flow channels differ from similar flow paths of the plurality of integral flow channels” rendering the claim indefinite.  The term “the flow paths of the plurality of integral flow channels” is a singular term, and the claim requires this term to be different from itself.  It is unclear what constitutes “similar flow paths of the plurality of integral flow channels” as “the flow paths of the plurality of integral flow channels” is a singular term.  There are not two devices claimed so whatever the flow paths of the plurality of integral flow channels are will be static.  The scope of the claim is entirely unclear. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kay et al. (Pub No 2017/0008214).
With regards to claim 1, Kay teaches a mixer comprising an inlet surface (leading end, 46), a plurality of integral flow channels (42) each having an inlet opening disposed on the inlet surface and an outlet opening, and an outlet surface (trailing end, 48) wherein each of the outlet openings are disposed thereon (Fig. 4a).  Kay teaches that the flow path of at least one of the flow channels of the plurality of flow channels may comprise a non-linear flow path including a crisscross manner (Fig. 4b, 4c, ¶ 0046-0047).  Kay teaches outlet locations that are different from inlet locations by providing helical flow paths of each of the plurality of flow channels causing the melt to vary in multiple directions and be distributed and dispersed through mixed flow paths (Fig. 4b, 4c).  As seen in Fig. 4b and 4c of Kay and discussed in ¶ 0046-0047 the flow channels may be configured as double helixes creating flow paths that allow 
With regards to claim 5, Kay teaches that for at least one channel the cross-sectional area may be varied along the length of the flow path (¶ 0046).
With regards to claim 9, Kay teaches a mixer (screw) fluidly coupled to the inlet of the mixer (Fig. 6b).
With regards to claim 10, Kay teaches a mixer (breaker plate,32) fluidly coupled to the outlet surface (Fig. 6b).
With regards to claim 11, Kay teaches that the mixer is metallic (¶ 0042).  With regards to the limitation that the mixer is formed by a 3D printing process, this limitation is not interpreted as a structural limitation of the product, but rather a product-by-process limitation.  As discussed in MPEP 2113 product-by-process claims are limited not by the manipulation of the recited steps, but by the structure implied by the steps.  The mixer of Kay is substantially identical structurally to the claimed mixer, and as such is interpreted to read upon the claim.  In the event applicant disagrees and alternative rejection under 103 is provided below.
With regards to claim 12, Kay teaches that at least one flow channel intersects and is in fluid communication with at least one different one of the plurality of flow channels (Fig. 4b, 4c, ¶ 0046-0047).
With regards to claim 13, Kay teaches that the channels follow a helical path (¶ 0046-0047).
With regards to claim 14, Kay teaches a mixing process comprising providing a material under pressure to a mixture via an auger (Fig. 1-2, ¶ 0038) wherein the mixer comprises an inlet surface (leading end, 46), a plurality of integral flow channels (42) each having an inlet opening disposed on the inlet surface and an outlet opening, and an outlet surface (trailing end, 48) wherein each of the outlet openings are disposed thereon (Fig. 4a).  Kay teaches that the material is processed through the plurality of integral flow channels such that the material is uniform (¶ 0047, 0055-0056, interpreted to read upon homogeneous). Kay teaches outlet locations that are different from inlet locations by providing helical flow paths of each of the plurality of flow channels causing the melt to vary in multiple directions and be distributed and dispersed through mixed flow paths (Fig. 4b, 4c).  As seen in Fig. 4b and 4c of Kay and discussed in ¶ 0046-0047 the flow channels may be configured as double helixes creating flow paths that allow material to travel in either a clockwise or counterclockwise direction as material may travel to either side of elements (42) seen in Fig. 4b for example.  This allows for flow paths that differ in their angular direction (whether they move clockwise or counter clockwise about the longitudinal axis of the mixer) or an axial flow path direction (material encountering an element 42 in Fig. 4b must move along the transverse axis either left or right).  As discussed in ¶ 0048 channels may also have varied radial depths which is interpreted to read upon being varied in a radial flow path direction.
With regards to claims 15-17, Kay teaches outlet locations that are different from inlet locations by providing helical flow paths of each of the plurality of flow channels causing the melt to vary in multiple directions and be distributed and dispersed through mixed flow paths (Fig. 4b, 4c).
With regards to claims 19 and 20, as seen in Fig. 4b and 4c of Kay and discussed in ¶ 0046-0047 the flow channels may be configured as double helixes creating flow paths that allow material to travel in either a clockwise or counterclockwise direction as material may travel to either side of elements (42) seen in Fig. 4b for example.  This allows for flow paths that differ in their angular direction (whether they move clockwise or counter clockwise about the longitudinal axis of the mixer) or an axial flow path direction (material encountering an element 42 in Fig. 4b must move along the transverse axis either left or right).  As discussed in ¶ 0048 channels may also have varied radial depths which is interpreted to read upon being varied in a radial flow path direction.


Claim(s) 1, 4-10,13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krumböck et al (PN 6579001).
With regards to claim 1, Krumböck teaches a mixer (9) comprising an inlet surface and an outlet surface with a plurality of integral flow channels extending between inlet openings (18) and outlet openings (19) on the respective inlet and outlet surfaces (Fig. 2-3).  Krumböck teaches that the flow path of at least one of 
With regards to claim 4, Krumböck teaches using a rounded triangle (polygon) (Fig. 2-4).
With regards to claims 5-8, Krumböck teaches that the cross-sectional area of the flow channels decreases and increases along different portions of the length of the path (Fig. 3, tapered inlet and outlet).
With regards to claims 9 and 10, Krumböck teaches mixers upstream and downstream fluidly coupled to the inlet and outlet (Fig. 1, stack of mixers in a row).
With regards to claim 13, Krumböck teaches that the flow path is helical (Fig. 4).
With regards to claim 14, Krumböck teaches a process comprising providing a material under pressure to a mixer via extruder (Fig. 1) wherein the mixer comprises comprising an inlet surface and an outlet surface with a plurality of integral flow channels extending between inlet openings (18) and outlet openings (19) on the respective inlet and outlet surfaces (Fig. 2-3).  Krumböck teaches that the flow path of at least one of the flow channels is non-linear (Fig. 4, lines E represent non-linear flow contours).  Krumböck teaches that the material is passed through the plurality of flow channels such that the processed material is homogeneous (col 2 ln 20-36).
With regards to claims 15-17 and 19-20, Krumböck teaches that the material is processed through flow channels such that the material is split and .

Claim(s) 1-7, 9, 10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene (Pub No 2019/0009227).
With regards to claim 1, Greene teaches a mixer (Abstract) comprising an inlet surface (14) and an outlet surface (14) with a plurality of integral flow channels (18, 16) each having an inlet and outlet opening at the respective inlet and outlet surfaces (Fig. 4-6).  Greene teaches that at least one of the flow paths of at least one flow channel is a non-linear flow path (Fig. 4-6, 10).
With regards to claim 2, Greene teaches that at least one flow channel (18) has a different length than a second channel (central bore 16) (Fig. 4).
With regards to claim 3, Greene teaches that at least one flow channel (18) has a different cross-section than another flow channel (central bore 16) (¶ 0071).  
With regards to claim 4, Greene teaches using an elliptical cross-section (¶ 0077).
With regards to claims 5-7, Greene teaches that at least one channel can vary in diameter by either increasing or decreasing along the length of the flow path (¶ 0076).
With regards to claims 9 and 10, Greene teaches stacking the mixers (Fig. 4-6, 10) such that mixers upstream and downstream are in fluid communication.
With regards to claim 12, Greene teaches that at least one flow channel intersects and is in fluid communication with at least one other flow channel (Fig. 14, ¶ 0085).
With regards to claim 13, Greene teaches that the plurality of flow channels follow a helical path (¶ 0030, 0089).
With regards to claim 14, Greene teaches a process comprising providing material under pressure via a pump to a mixing head where the material is processed by a plurality of integral flow channels to provide a homogenous mixture (Fig. 19-21).  Greene teaches a mixer (Abstract) comprising an inlet surface (14) and an outlet surface (14) with a plurality of integral flow channels (18, 16) each having an inlet and outlet opening at the respective inlet and outlet surfaces (Fig. 4-6).  Greene teaches that at least one of the flow paths of at least one flow channel is a non-linear flow path (Fig. 4-6, 10).
With regards to claims 15-17 and 19-20, Greene teaches that the material is processed through flow channels such that inlet locations vary from outlet locations by having the material follow a helical path (0030, 0089) and/or rifling (¶ 0080) or following a twisted askew path up to ten degrees (¶ 0078) such that material is divided and mixed.
With regards to claim 18, Greene teaches processing two or more materials (Fig. 19-21).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (Pub No 2017/0008214) as applied to claim 1 above, and further in view of Merrigan et al. (Pub No 2016/0175787).
With regards to claim 11, Kay teaches a static mixer made from metallic material (¶ 0042) and of a complex geometry (Fig. 4b, 4c), but does not explicitly teach that the mixer is formed by 3D printing.
Merrigan teaches a static mixer (Abstract) of complex geometry (Fig. 1) that can be formed from metals (¶ 0030) which can be made using known additive manufacturing methods such as selective laser sintering or melting (¶ 0028).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the mixer of Kay using a known additive manufacturing technique as taught by Merrigan as both relate to complex geometry static mixers formed of metallic materials presenting a reasonable expectation of success, and Kay does not teach a specific method of forming the mixer prompting one of ordinary skill to look to related art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (Pub No 2019/0009227) as applied to claim 1 above, and further in view of Steele et al. (Pub No 2018/0056252).
With regards to claim 11, Greene as applied to claim 1 above teaches a static mixer of complex geometry which can be formed by a three dimensional printing process (¶ 0090).  Greene does not explicitly teach that the 3D printed mixer is metallic.
Steele teaches that it was known in the art at the time the invention was made to form 3D printed static mixers from metallic materials (¶ 0085-0087).  It would have been obvious to one of ordinary skill in the art at the time the .

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Green does not anticipate at least claim 1, this argument is not persuasive.  Applicant submits that rifling within a channel is not equivalent to rotation of the entire channel and that the helical channels of Green do not rotate both clockwise and counter clockwise.  This argument is not commensurate with the scope of claim 1.  As discussed in the rejection Green teaches a plurality of flow channels seen in their cross-sectional view which diverge from a central channel and each have inlet and outlet surfaces in which the path of travel of material within any one of these channels will differ in at least one of radial, axial or angular direction from any other channel of the plurality of channels as they do not follow the same path.
With regards to applicant’s argument that Kay does not teach at least two differing flow paths of at least a radial direction, axial direction or angular direction, this argument is not persuasive.  Applicant summarily recites that Kay does not teach this.  At issue is whether the device of Kay provides at least one 
With regards to applicant’s argument that Krumbock does not teach that a flow path of at least one channel differs from that of another flow channel in the angular direction, the mixer of Krumbock has a plurality of flow channels each in a unique location about the longitudinal axis of the mixer, and thus each flow channel is in a different angular location requiring material passing through one flow channel to have moved in a different angular direction that material passing through another of the flow channels.
With regards to applicant’s argument that the tapered surface in Krumbock is not equivalent to a flow path, this argument is not persuasive.  The inlet opening of Krumbock is in a plane in line with the surface of the mixer (See for example Fig. 3).  Any surface of the channel past this plane is within the inlet opening and is thus part of the flow channel.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742